EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement of Fusion Telecommunications International, Inc. (the "Company")on Form S-3 to be filed on or about April 10, 2015of our report dated March 30,2015 on our audit of the consolidated financial statements as of December 31, 2014 and for the year then-ended, which report was included in the Company's Annual Report on Form 10-K filed March 30, 2015. We also consent to the reference to our firm under the caption “Experts"in this Registration Statement on Form S-3. /s/ EisnerAmper LLP New York, New York April 10, 2015
